         Case 3:15-cv-01857-SI       Document 403       Filed 09/29/20     Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



 LORI WAKEFIELD, individually and on                Case No. 3:15-cv-1857-SI
 behalf of a class of others similarly
 situated,                                          ORDER GRANTING STAY OF
                                                    EXECUTION OF JUDGMENT AND
                Plaintiff,                          RELIEF FROM BONDING

        v.

 VISALUS, INC.,

                Defendant.


Michael H. Simon, District Judge.

       On September 11, 2020, Defendant ViSalus, Inc. moved to stay execution of Plaintiffs’

Judgment in an amount not to exceed $925,220,000, pending appeal and for relief from bonding.

ECF 392. Under Local Rule 7-1(e)(1), Plaintiffs’ response was due September 25, 2020, but

Plaintiffs has not responded. The Court concludes that Plaintiffs have waived their response and

GRANTS Defendant’s motion to stay execution of judgment and for relief from bonding.

ECF 392.

       IT IS SO ORDERED.

       DATED this 29th day of September, 2020.

                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 1 – ORDER
